Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The amendment filed 01/22/2021 is acknowledged and has been entered.
	Claim 20 has been amended. Claims 1-19, 21-27, 29, 30, 32 and 33 have been cancelled. 

3.	Claims 20, 28, 31 and 34-40 have been examined.

Grounds of Objection and Rejection Withdrawn
4.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed 10/22/2020.

Grounds of Rejection Maintained
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1).	Claims 20, 28 and 34-39 remain rejected under 35 U.S.C. 103 as being unpatentable over Lellouche (US 20060047067, published on March 2, 2006) in view of Yurkovetskiy et al. (US 20140134127, filed on January 16, 2014).
	Claims 20, 28 and 34-39 are herein drawn to a composition comprises: a polymeric substrate having a functional group able to bind to antibodies, wherein the functional group is carboxyl, wherein the antibodies are bound to the polymeric substrate through said functional group, wherein the antibodies comprise antibody against a growth factors (e.g. VEGF, TGF), inflammatory molecule (e.g. TNF-α, IL-1, IL-6, IL-12), a surface marker (e.g. CD2, CD44), wherein the polymeric substrate is  poly(pyrrole).
Lellouche teaches that the carboxyl groups of a polymeric substrate can be used for the covalent grafting of antibodies; see entire document, e.g. [0026], [0030], [0038-0040], [0043]. Lellouche teaches that the polymeric substrate includes poly(pyrrole); see [0107], Examples 1-3.
Lellouche does not teach that the antibodies comprise antibody against a growth factors (e.g. VEGF, TGF), inflammatory molecule (e.g. TNF-α, IL-1, IL-6, IL-12), a surface marker (e.g. CD2, CD44).
	However, these deficiencies are remedied by Yurkovetskiy et al.
	Yurkovetskiy et al. teach that antibodies comprise antibody against a growth factors (e.g. VEGF, TGF), inflammatory molecule (e.g. TNF-α, IL-1, IL-6, IL-12), a surface marker (e.g. CD2, CD44); see entire document, e.g. [0711-0714]. Yurkovetskiy et al. teach polymeric scaffold to an antibody via a covalent bond; see claim 1.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to have a composition comprising a polymeric substrate having a functional group able to bind to antibodies, wherein the functional group is carboxyl, wherein the antibodies are bound to the polymeric substrate through said functional group, wherein the antibodies comprise antibody against a growth factors (e.g. VEGF, 
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 9, March 2014), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

In this case, simple substitution of the antibodies of Lellouche for other antibodies of Yurkovetskiy et al. would obtain predictable results.
Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  

2).	Claims 20, 31 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Lellouche (US 20060047067, published on March 2, 2006) in view of Yurkovetskiy et al. (US 20140134127, filed on January 16, 2014) as applied to claims 20, 28 and 34-39 above, and further in view of Moore et al. (US 20050272106, published on December 8, 2005).
	Claims 31 and 40 are drawn to the composition of claim 20, wherein the polymeric substrate is fibrous.
	The teachings of Lellouche in view of Yurkovetskiy et al. have been set forth in the above rejection of claims 20, 28 and 34-39 under 35 U.S.C. 103. 
	Lellouche in view of Yurkovetskiy et al. does not teach that the polymeric substrate is fibrous.
	However, this deficiency is remedied by Moore et al.
	Moore et al. teach that fibrous is covalent linked to an antibody; see entire document, e.g. [0042].
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to have a composition comprising a polymeric substrate having a functional group able to bind to antibodies, wherein the functional group is carboxyl, wherein the antibodies are bound to the polymeric substrate through said functional group, wherein the polymeric 
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 9, March 2014), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
G)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  

The Applicant’s arguments:
The cited prior art does not disclose or suggest the instantly claimed mesh, which solves the problem in the art of how to provide a biofunctional polymeric substrate that can be used in different tissues. The immobilization of antibodies was known to the skilled person; thus, the skilled person had the intellectual possibility to apply these means in a conventional substrate. This merely established the possibility (i.e. could) of using such technical means in such a manner, i.e. that the skilled person could have immobilized antibodies in different substrates. However, this fact is not a hint to the skilled person to use different antibodies (i.e. would) in a same substrate with the aim of treating different tissues.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Lellouche teaches that the carboxyl groups of a polymeric substrate [e.g. poly(pyrrole)] can be used for the covalent grafting of antibodies, see Examples 1-3. Which is antibodies immobilized in a same substrate.

Conclusion
7.	No claim is allowed.

8.	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the 

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at 8:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642